ROBERT B. DANIELS, Petitioner Below, Appellant,
v.
JENNIFER E. DANIELS, Respondent Below, Appellee.
No. 357, 2009.
Supreme Court of Delaware.
Submitted: December 9, 2009.
Decided: December 10, 2009.
Before STEELE, Chief Justice, JACOBS, and RIDGELY, Justices.

ORDER
MYRON T. STEELE, Chief Justice.
This 10th day of December 2009, upon consideration of the briefs of the parties, and given our standard of review it appears to the Court that the judgment of the Family Court should be affirmed on the basis of and for the reasons set forth in its November 18, 2008 and June 8, 2009 Opinions.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Family Court is AFFIRMED.